COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Dr. Michael (Mikhail) Tyurin v. Capital One, N.A.

Appellate case number:      01-16-00810-CV

Trial court case number:    2016-45823

Trial court:                234th District Court of Harris County

       Appellant, Dr. Michael (Mikhail) Tyurin, filed suit against Hirsch & Westheimer,
P.C., Michael D. Connor, Jessica Levy, Stephan D. Selinidis, Capital One, N.A., and
others in trial court cause number 2016-45823. The trial court has signed an order
severing the claims between Tyurin, and Hirsch & Westheimer, Connor, and Levy into a
second lawsuit, cause number 2016-45823-A, and an order severing the claims between
Tyurin and Selinidis into a third lawsuit, cause number 2016-45823-B. Tyurin has filed
an amended notice of appeal in each of the severed causes. The Clerk of this Court has
docketed (1) the appeal from cause number 2016-45823-A in No. 01-17-00014-CV, Dr.
Michael (Mikhail) Tyurin v. Hirsch & Westheimer, P.C., Michael D. Connor, and Jessica
Levy, and (2) the appeal from cause number 2016-45823-B in No. 01-17-00013-CV, Dr.
Michael (Mikhail) Tyurin v. Stephen D. Selinidis. Tyurin’s appeal of the December 12,
2016 “Order Granting Motion to Declare Michael (Mikhail) Tyurin a Vexatious Litigant”
remains pending in this appeal.
      Accordingly, this appeal will proceed on the docket of this Court as Dr. Michael
(Mikhail) Tyurin v. Capital One, N.A.
       Tyurin has submitted numerous appellant’s briefs in this appeal. Among other
items, these briefs do not contain any “record references” or “a clear and concise
argument for the contentions made, with appropriate citations to authorities and the
record.” TEX. R. APP. P. 38.1(d), (g), (i). Accordingly, we STRIKE “Appellant’s Brief
on the Merits” filed on November 9, 2016, December 8, 2016, December 20, 2016,
January 9, 2017, and January 20, 2017. Tyurin’s “Appellant’s Brief on the Merits”
that complies with the requirements of Texas Rule of Civil Procedure 38.1 and
contains all necessary references to the appellate record is due to be filed no later
than 30 days from the date of this order. See TEX. R. APP. P. 38.1, 38.6(a).
Appellee’s brief will be due within 30 days after appellant’s brief is filed. See TEX. R.
APP. P. 38.6(b).
       Tyurin’s motions to exceed page limits for appellant’s brief, filed on January 9,
2017, and January 20, 2017, are dismissed as moot.
      It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually     Acting for the Court


Date: January 24, 2017